1                                                                  The Honorable Thomas S. Zilly
                                                             Magistrate Judge Michelle L. Peterson
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
8
                                          AT SEATTLE
9
10
     JUBAIR AHMAD,                                   CASE NO. 19-CV-1216-TSZ-MLP
11
                                                     [PROPOSED]
12                                    Petitioner,
                                                     ORDER REGARDING
13                           v.                      BRIEFING SCHEDULE
14
15 ISRAEL JACQUEZ, Warden,
16
                                      Respondent.
17
18
             The Court, having consider the Stipulation submitted by the parties concerning the
19
     briefing schedule, finds that the facts support allowing supplemental briefing, and rules as
20
     follows:
21
             THIS COURT FINDS that the Respondent is permitted to file a supplemental
22
     response on or before November 19, 2019;
23
             THIS COURT FINDS that the Petitioner may file any further reply by December 3,
24
     2019;
25
26
27
28

      Order Regarding Briefing Schedule                                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      Jubair Ahmad v. United States
                                                                            SEATTLE, WASHINGTON 98101
      19-cv-1216-TSZ-MLP - 1                                                      (206) 553-7970
1           IT IS HEREBY ordered that the matter shall be noted for December 6, 2019.
2           Dated this 24th day of October, 2019.

                                                    A
3
4
                                                    MICHELLE L. PETERSON
5                                                   United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order Regarding Briefing Schedule                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Jubair Ahmad v. United States
                                                                          SEATTLE, WASHINGTON 98101
     19-cv-1216-TSZ-MLP - 2                                                     (206) 553-7970
